DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/113112 A1), hereinafter ‘112.

    PNG
    media_image1.png
    400
    409
    media_image1.png
    Greyscale

‘112 teaches a filter device 90 (e.g. figure 3) comprising an open-topped case 112 covered by a lid body 117; a cylindrical filter element 100 having a filter medium and an upper plate 114 cover the upper end of the medium; an IC tag 124 provided inside the 

As for claims 7-8, the lid body has a tubular portion 133 having an inner diameter greater than an outer diameter of the upper plate 114 and has a through-hole (the opening on the bottom side thereof that receives 121) and has the antenna provided therein.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/049457 A1, hereinafter ‘457.  Since an English translation of the priority documents have not been filed, the priority claim has not been perfected and the following rejection applies:  

‘457 teaches an RFID reader (6/10) including an antenna 11 in the lid arranged to be adjacent an RFID tag 9 in the upper plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘112. As shown in figure 21, ‘112 also teaches a circular plate-shaped IC tag positioned between the filter medium 105 and the upper end cap 224 (page 15, lines 24), since it is conventional in the art for end plates to be joined by potting with epoxy resin or other adhesive (see e.g. Kreibig et al. (U.S. 8,449,765, col. 7, lines 1-4) and because ‘112 also teaches covering the tag with epoxy resin for protection (page 19, lines 28-29) having the tag 121 provided inside the adhesive would have been obvious.  The other limitations of claims 4, 6, 10-12 are taught as expanded above.  Notice that ‘112 is not limited to the illustrations shown but would include various changes, modifications and arrangements (page 20).  ‘112 also teaches a hollow circular tag 121 (figure 4) such that having the tag 121 (figure 21) to be similarly shaped and in the top surface of the filter medium would necessarily having an inner diameter larger that the inner diameter of the filter medium [as in claim 5].

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘112 in view of Bautz (U.S. 11,135,531).


    PNG
    media_image2.png
    429
    596
    media_image2.png
    Greyscale

 Bautz teaches a convex portion 78 (convex adjacent the cylindrical wall of the casing) extending above the plate and outwardly therefrom such that an end surface of tag 96 therein is opposed to the end surface of the antenna 97.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the convex portion/antenna arrangement of Bautz in invention of ‘112 for installation spaces requiring the antenna to be in the side of the lid rather than the top for access.


Other Pertinent Art  
Before amending the claims Applicant should review the following germane references: 

    PNG
    media_image3.png
    61
    612
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    307
    397
    media_image4.png
    Greyscale

Kreibig et al. teaches the tag 52 to be embedded in the encapsulating compound (adhesive) for undetachably securing the filter medium to the end cap 50.  See col. 7, lines 1-4.



    PNG
    media_image5.png
    69
    637
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    168
    395
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    384
    270
    media_image7.png
    Greyscale
Grass et al. a convex portion 13 extending above a plate and including a tag 27 to be adjacent an RFID reader 28 of a lid.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778